 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        VALERIE BAKKO,                                      CASE NO. 2:18-cv-00076-RJB
11
                                   Plaintiff,               ORDER ADOPTING REPORT AND
12              v.                                          RECOMMENDATION TO
                                                            REVERSE AND REMAND
13      NANCY A. BERRYHILL, Acting
        Commissioner of Social Security,
14
                                   Defendant.
15

16

17
            THIS MATTER comes before the Court on the Report and Recommendation of
18
     Magistrate Judge Theresa L. Fricke. Dkt. 14. Defendant did not file Objections to the R&R. The
19
     Court having considered the R&R and the remainder of the file herein, HEREBY ADOPTS the
20
     R&R (Dkt. 14).
21
            The ALJ’s decision denying SSI benefits is REVERSED and REMANDED for further
22
     proceedings. The ALJ erred in finding Plaintiff not disabled. See discussion, Dkt. 14 at 3-21. The
23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION TO REVERSE AND REMAND - 1
 1   ALJ shall reconsider the medical opinion evidence of treating physician, Dr. Roessler, and

 2   examining psychologists, Drs. Thorpe and Arenas.

 3          IT IS SO ORDERED.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 18th day of October, 2018.

 7

 8
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION TO REVERSE AND REMAND - 2
